IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1674
                                Filed June 24, 2015

IN THE INTEREST OF K.R.,
      Minor Child,

J.R.,
        Petitioner-Appellee,

C.W., Father,
      Respondent-Appellant.
________________________________________________________________

        Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



        A father appeals an order terminating his parental rights. AFFIRMED.



        Molly E. Alley of Oliver Gravett Law Firm, P.C., Windsor Heights, for

appellant.

        Nicholas Cooper and Sara S. James of Whitfield & Eddy, P.L.C., Des

Moines, for appellee.

        Cami N. Eslick of Eslick Law, Indianola, attorney for minor child.



        Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                         2



MULLINS, J.

       The mother of a four-year-old child petitioned to terminate the parental

rights of the father. After hearing testimony and receiving exhibits into evidence

at trial, the court terminated the father’s parental rights. The father has appealed.

       The father argues there was not clear and convincing evidence that he

abandoned the child under Iowa Code section 600A.8(3)(c) (2013) and

termination was not in the child’s best interests. We have reviewed the record de

novo. The district court filed a written Findings of Fact, Conclusions of Law, and

Order that identified and considered all the issues presented. We approve of the

reasons and conclusions in the opinion and determine a full opinion would not

augment or clarify existing case law. See Iowa Ct. R. 21.26(1)(d).

       The district court properly determined that the father had failed to maintain

substantial and continuous or repeated contact with the child and had failed to

contribute to the support of the child in a reasonable amount. The mother did not

go out of her way to make it easy for the father, but the responsibility to be a

parent remained with him. We further find that his actions defy his expressions

of subjective intent to parent the child, and the father has failed to demonstrate

any genuine intent to assume any duties imposed by the parent-child

relationship. See Iowa Code §§ 600A.8(3)(c), .2(19). In August of 2012, the

father moved to the east coast to live with a woman he met on the internet and

only met once in person, and has remained unemployed for the last three years.

       We agree termination of the father’s parental rights is in the best interests

of the child.
                                 3



Accordingly, we affirm pursuant to Iowa Court Rule 21.26(1)(d).

AFFIRMED.